Election/Restrictions
Applicant’s election without traverse of the drive shaft shown at Fig. 6D (Species N) in the reply filed on August 11, 2021 is acknowledged.

Claims 1-10 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2021. 
In the reply, claim 1 is identified as reading on the elected species.  However, that claim has been amended to include features pertaining to an unelected species.  See withdrawn claim 2.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.

Drawings
The drawings are objected to because:
Reference numeral 234 is used to identify both a diaphragm and an external portion of a shaft at Fig. 6D and paragraph 0048.
Reference numeral 236 is used to identify both a shaft and teeth at Fig. 6D and paragraph 0048.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes a phrase that can be implied.  See “is also disclosed”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann, US 4,411,634.  Hammelmann discloses a drive shaft for selectively connecting a drive input (14) to an output (26), said drive shaft comprising:
a tubular portion (36-40);
a first diaphragm member (18);
a second diaphragm member (30) displaced axially along the shaft from the first diaphragm member, said first and second diaphragm members each being formed with two axial ends (46, 48) and at least one undulation (50), and the tubular portion connecting said first and second diaphragm members, said first and second diaphragm members and said tubular portion being formed of fiber-reinforced polymer matrix composites (col. 3, lines 35-37 and col. 4, lines 39-45), and said first and second diaphragm members connected to first and second axial ends of said tubular portion through a mechanical connection at joints;
wherein said mechanical connection receives reinforcement that incudes teeth (52) on said first and second diaphragms interfitting with teeth (44) at said axial ends of said tubular portion,
wherein Fig. 1 shows the teeth are radially and circumferentially spaced.
Hammelmann shows undulation (50) extending axially outwardly, not radially, of the flexible member ends.  However, it would have been an obvious matter of design choice to make undulation (50) so that it extends radially outwardly of the flexible member ends, since such a modification would have involved a mere change in the shape.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann, US 3,137,149.  Schlotmann discloses a drive shaft for selectively connecting a drive input to an output (col. 1, lines 10-12), said drive shaft comprising:
a tubular portion (1’);
a first diaphragm member (2’), the first diaphragm member, being formed with two axial ends (2b’, 2b’) and at least one undulation (2a’) extending radially outwardly of said ends, said first diaphragm member being formed of fiber-reinforced polymer matrix composites (col. 2, lines 11-15), and said first diaphragm member connected to an axial end of said tubular portion through a mechanical connection;
wherein said mechanical connection receives reinforcement that incudes teeth (2f’) on said first diaphragm interfitting with teeth (1b’) at said axial end of said tubular portion,
wherein Fig. 1 shows the teeth are radially and circumferentially spaced.
Schlotmann does not expressly disclose a second diaphragm member.  However, it would it would have been an obvious matter of design choice to modify the drive shaft of Schlotmann by including a second diaphragm member, since such a modification would have involved a mere duplication of parts.  The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977).
Schlotmann does not expressly disclose the tubular portion (1’) being formed of fiber-reinforced polymer matrix composites.  However, it would have been obvious to one having ordinary skill in the art to form the tubular portion from fiber-reinforced polymer matrix In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Greg Binda/Primary Examiner, Art Unit 3679